Citation Nr: 0637901	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
serviceman's death.

2.  Whether the serviceman had the requisite service for 
eligibility of the appellant for death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant and niece




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The serviceman was in missing status from December 28, 1942 
through March 7, 1945, had recognized guerrilla service from 
March 8, 1945 through July 15, 1945, and had regular 
Philippine Army service from July 16, 1945, through March 18, 
1946.  He died in December 1992.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the appellant's claim for entitlement 
to service connection for the cause of the veteran's death.  
The appellant was informed of this decision, as well as the 
denial of the claim for death pension benefits by a letter 
dated the following month.


FINDINGS OF FACT

1.  During the serviceman's lifetime, service connection was 
not established for any disability.

2.  The serviceman died in December 1992 of pulmonary 
tuberculosis.

3.  The competent medical evidence fails to establish a link 
between the serviceman's fatal pulmonary tuberculosis, which 
was initially documented more than three years following 
service, and service.

4.  The serviceman had recognized guerrilla service, as well 
as service with the regular Philippine Army.


CONCLUSIONS OF LAW

1.  The cause of the serviceman's death, pulmonary 
tuberculosis, was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 101(2), 1521, 1541 (West. 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, by letters dated in May 2004 and May 2006, the 
RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for service connection for the cause of the serviceman's 
death, as well as what information and evidence must be 
submitted by her, what information and evidence will be 
obtained by VA, and the need for the appellant to advise VA 
of or submit any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
serviceman's service records, post service private medical 
records and affidavits submitted on behalf of the appellant.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the 
serviceman's death, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the serviceman's 
claims file, which includes: the appellant's multiple 
contentions, the service records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

	I.  Service connection for the cause of the serviceman's 
death 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and tuberculosis becomes manifest to a degree of 10 percent 
or more within three years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The death certificate shows that the serviceman was 73 years 
old when he died in December 1992 of cardiorespiratory 
arrest.  The underlying cause of death was pulmonary 
tuberculosis, far advanced, bilateral cavitary.  At the time 
of his death, service connection was not in effect for any 
disability.

The evidence in support of the appellant's claim consists of 
some medical evidence and statements by and on her behalf.  
The appellant asserts that she married the serviceman in 1943 
and that when he returned from service, he was very sick and 
that he was coughing and trembling.  She claims that he went 
for a consultation with an herbal doctor.  She described that 
he had chest pain, and that he was always sick after his 
discharge from service.  She alleges that he was treated by a 
physician in 1954 for a chronic cough and that testing at 
that time revealed pulmonary tuberculosis.  

An August 1989 affidavit from D.P. and F.M. reflects that 
they had served with the serviceman, and that they were aware 
that he was hospitalized during service due to chest pain and 
coughing.  

An affidavit dated April 2004 from S.C. indicates that she 
was a nurse in service and knew the serviceman.  She stated 
that he was sick of malaria with a boil on the left side of 
his abdomen and pain from his chest and back.

Private medical records confirm that the veteran had 
pulmonary tuberculosis.  A private physician related in a 
statement received in 2004 that he had treated the serviceman 
from 1954 to 1972 for pulmonary tuberculosis.

In a statement dated July 2004, a private physician prepared 
a medical abstract that provided the serviceman's medical 
history.  It was indicated that that the serviceman had an on 
and off cough associated with chest pain and difficulty 
breathing beginning in 1942, with similar complaints in 1943 
and May 1947.  It was further indicated that from February 
1954 to 1972, the serviceman was diagnosed with pulmonary 
tuberculosis.  Subsequent treatment confirmed the diagnosis.  
The physician indicted that he had apparently attended the 
serviceman in 1992.  The physician concluded that pulmonary 
tuberculosis, far advanced, bilateral cavitary, was the 
underlying cause of death.

The evidence against the appellant's claim includes the 
available records from service and post-service medical 
records.  In this regard, the Board observes that Affidavits 
for Philippine Army Personnel dated August 1945 and March 
1946 reflect that where the serviceman was to list the record 
of wounds or illnesses, none was listed.  This is 
inconsistent with the various affidavits of record suggesting 
that the serviceman had complaints of chest pain and coughing 
in service.  Even if he expressed such complaints, they were 
acute and transitory and resolved without residual 
disability.  Although the affiants are competent to testify 
as to what they observed, they are not competent to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The earliest date that a medical provider has 
stated that tuberculosis was present was in 1954, more than 
three years following the serviceman's discharge from 
service.  There is no competent medical evidence to link 
pulmonary tuberculosis to service.  

While it is not disputed that the serviceman's death was due 
to pulmonary tuberculosis, the fact remains that there is no 
clinical evidence establishing that it was present in service 
or within three years thereafter.  The Board concludes that 
the medical findings on examination are of greater probative 
value than the appellant's statements regarding the etiology 
of the fatal pulmonary tuberculosis.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for the cause of the 
serviceman's death.

	II.  The appellant's eligibility for death pension 
benefits 

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty; "active 
duty" means full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a) and (b).  "Armed Forces" means the United States 
Army, Navy, Marine Corps, Air Force and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active military service for certain VA 
purposes.  See 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.8, 3.9.  
However, by statute, certain Philippine service is deemed not 
to be "active military service" for the purpose of 
conferring nonservice-connected pension benefits as a result 
of such service.  Specifically, service before July l1, 1946 
in the organized military forces of the Commonwealth of the 
Philippines, which such forces were in the service of the 
Armed Forces of the United States, including guerrilla 
forces, shall not be deemed to have been active military 
service for purposes of entitlement to nonservice-connected 
pension benefits.  38 U.S.C.A. § 107(a).  This law has been 
held not to violate the United States Constitution.  See 
Quiban v. Veterans Administration, 928 F.2d 1154, 1158 (D.C. 
Cir. 1991); see also Dacoron v Brown, 4 Vet. App. 115, 120 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has also pointed out that "[c]ertain service in the 
organized forces of the Government of the Commonwealth of the 
Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service.  See 38 
U.S.C.A. § 107; Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992).  Pursuant to 38 U.S.C. § 501(a)(1), the Secretary has 
established by regulation requirements for verifying 
recognized service in the United States Armed Forces for 
purposes of eligibility to VA benefits. See 38 C.F.R. § 
3.203."  Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

The record demonstrates that the serviceman was in missing 
status from December 28, 1942 through March 7, 1945, had 
recognized guerrilla service from March 8, 1945 through July 
15, 1945, and had regular Philippine Army service from July 
16, 1945, through March 18, 1946.  

In sum, based on the evidence of record, there is no 
documentation of qualifying military service for pension in 
this case.  Inasmuch as the service department's verification 
of the serviceman's service is binding on the VA, the Board 
concludes that he is not deemed to be a "veteran" for 
purposes of the appellant's entitlement to VA death pension 
benefits.  As noted above, the service department has 
certified that the serviceman only had recognized guerrilla 
service and regular Philippine Army service.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.

The Court has held that the VCAA does not affect matters 
where the issue on appeal is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Court has further specifically stated that the 
VCAA does not apply to claims for nonservice-connected 
disability pension benefits where the claimant did not serve 
on active duty during a period of war.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).


ORDER

Service connection for the cause of the serviceman's death is 
denied.

Since the serviceman did not have the requisite service for 
eligibility of the appellant for death pension benefits, the 
appeal is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


